DAVIS, Judge.
Jerry Lee Scott appeals the trial court’s order denying his motion to correct an illegal sentence. Scott argues that his prison releasee reoffender sentence is illegal, basing that argument on our decision in Taylor v. State, 818 So.2d 544 (Fla. 2d DCA 2002). The trial court denied his motion, finding that the subsequent reenactment of the statutory amendments invalidated by Taylor applied retroactively to validate Scott’s sentence.
We affirm without discussing the trial court’s reasoning. Taylor only invalidated the proposed amendments to section 775.082, Florida Statutes (1999), not the entire statute. The provisions of the Prison Releasee Reoffender Punishment Act existing prior to the attempted amendments in 1999 were not invalidated by Taylor, and a sentence imposed pursuant to those provisions is legal. Accordingly, to be entitled to relief, Scott must allege that his sentence comes within the provisions of the amendments. See Sigafoos v. State, 825 So.2d 529 (Fla. 2d DCA 2002). Since Scott has not alleged nor demonstrated that his sentence is illegal under the 1999 amendments, his motion was properly denied.
Affirmed.
FULMER and COVINGTON, JJ., concur.